DETAILED ACTION
	This office action is in response to the amendment filed on 22 June 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-3, 6-10 and 19-22 are currently pending: 1-3, 6-10 and 19-20 have been amended; 21-22 are new; and 4-5 and 11-18 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 22 June 2021), with respect to the rejection of claims 1 and 7 under 35 USC §102(a)(1), and the rejection of claims 2-3, 6-10 and 19-20 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-3, 6-10 and 19-20 and new claims 21-11. In addition, claims 4-5 and 11-18 have been canceled.
Claim Objections
	Claim 22 is objected to because of the following informality: “22. The system of claim 22” should be “22. The entertainment imagery system of claim 21[22]”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1, 2 and 7 are rejected under U.S.C. 103 as being unpatentable over Piccionelli et al (US 2016/0041581 A1 (applicant provided prior art); Piccionelli), in view of Johnson M.T. (US 2008/0220685 A1; Johnson), and further in view of Wei et al (US 9,423,830 B1; Wei).
RE Claim 1, Piccionelli discloses an entertainment system (Piccionelli: fig. 1, flexible display screen system 10; [0029], “An example of use of a system configured as described above in an instance where the wearer is playing an augmented reality game with others using a similarly configured system would be able to present himself or herself as a character, for example, displayed on his or her flexible mask display unit while playing the augmented reality game”, [0080], robots act as surrogate devices, and [0115], image information displayed in a ‘pre-defined changing pattern’ in response to sensor and/or timer information (a system that provides augmented reality gaming, robots acting as surrogate devices, and the display of ‘pre-comprising: an animated figure (Piccionelli: fig. 6, illustrating a figure; [0080], “In some embodiments the bodies of mannequins or robots are configured with one or more such displays” (animated figure));
a component of the animated figure comprising a display with an electronic ink system (Piccionelli: fig. 6, illustrating a figure comprising a plurality of display elements; [0020], “The one or more flexible display screen(s) 12 are any suitable flexible electronic display devices, such as, but not limited to, an electronic paper based display, a thin film transistor (TFT) based display, an OLED display or the like” (electronic ink), [0107], providing examples of display systems worn or used by a figure), and
(note, this limitation is out of order) a controller configured to operate the display to provide animated imagery via the display of the component of the animated figure (Piccionelli: fig. 1, ‘processor system’ 18 or ‘controller’ 22; [0038], disclosing use of the ‘processor’ 18 or the ‘controller’ 22 for controlling flexible displays of Piccionelli’s system; [0115], “image information for the one or more flexible display screen(s) may be information for displaying a still image, multiple still images (e.g., in a predefined order or in pseudo random order), video images or combinations thereof ... image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., randomly, pseudo-randomly, in a predefined changing pattern, in response to information provided by one or more sensors 24 and/or timers 26, in response to user input from the manual controller 22 or other manual input device, or the like)”).
	However, even though Piccionelli does not expressly teach,
	Johnson (in the field of passive matrix displays) discloses an electronic ink system includes electronic ink capsules and substrates sandwiched between transparent or translucent electrodes, the electronic ink capsules are sandwiched between the substrates, and the transparent or translucent electrodes and the substrates extend parallel to each other (Johnson: fig. 2, illustrating an electrophoretic display 1 comprising the following relevant elements: ‘electronic ink microcapsules’ 14 sandwiched between (1) lower electrodes 40, 40’ and lower substrate 12, and (2) upper substrate 16 and upper electrode 50; [0030-0031]), “FIG. 2 shows a cross-section of part of a prior art electrophoretic display 1 ... The electrophoretic display device 1 comprises a base substrate 11, an electrophoretic film with an 
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Johnson’s electronic ink system with Piccionelli’s entertainment system including a component of an animated figure comprising a display with an electronic ink system so the combined Piccionelli/Johnson entertainment system can have a component of the animated figure comprising a display with an electronic ink system, wherein the electronic ink system includes electronic ink capsules and substrates sandwiched between transparent or translucent electrodes, the electronic ink capsules are sandwiched between the substrates, and the transparent or translucent electrodes and the substrates extend parallel to each other. Further, the motivation for combining Johnson’s electronic ink system with Piccionelli’s entertainment system would have been to reduce power used by the combined entertainment system in addition to improving a person’s entertainment experience by viewing the display of information associated with an animated figure.
	Still, although Piccionelli/Johnson does not appear to expressly teach,
Wei (in the field of electronic displays) discloses electronic ink capsules sandwiched between films (Wei: fig. 2, illustrating display component 212 with the following relevant display layers (from top to bottom): ‘protective sheet’ 260, ‘upper electrode’ 258, ‘upper film’ 256, ‘capsules’ 248, ‘lower film’ 252, and ‘lower electrodes’ 254; col. 10:45-48, “A grid or pattern of lower electrodes 254 is associated with the lower plastic film 252. Similarly, an upper transparent plastic film 256 may be located on the upper side of the fluid 250 for containing the fluid 250 and the capsules 248”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Wei’s method of disposing electronic ink capsules sandwiched between films with Piccionelli/Johnson’s entertainment system comprising an electronic ink system (wherein the electronic ink system includes electronic ink capsules and substrates sandwiched between transparent or translucent electrodes, the electronic ink capsules are sandwiched between the substrates, and the transparent or translucent electrodes and the substrates extend parallel to each other), with the expected benefit of the combined 
RE Claim 2, Piccionelli/Johnson/Wei teaches the system of claim 1, and Piccionelli also discloses the animated figure comprises an android (Piccionelli: [0080], “In some embodiments the bodies of mannequins or robots are configured with one or more such displays”), in some embodiments and
in other embodiments the component comprises a head of a figure, and a geometry of the display corresponds to that of a mask (Piccionelli: fig. 3, showing a mask shape with a plurality of display elements shaped to the mask geometry, fig. 6, illustrating a figure with a head; [0027], “As shown in FIGS. 2 and 3, the article 14 is a mask 100 configured to fit over the face and/or head of a user. The mask 100 of FIGS. 2 and 3 may be a flexible mask configured to conform to and/or flex and move in correspondence with flexing and movement of a user's face and head, when worn”, [0048], “Example embodiments of a wearable article in FIG. 6 include an article that is configured to be worn on a person's head, such as, a hat 600 or a headband 610” (head of a figure)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Piccionelli’s component of a head and displays conforming to the geometry of a mask in one embodiment with Piccionelli/Johnson/Wei’s robot so the combined animated figure comprises an android with a head and a geometry of the displays corresponding to that of a mask. Additionally, the motivation for combining embodiments of Piccionelli would have been for increased utility and/or enjoyment since androids with a head and displays conformed to the shape of a mask can be used in more situations while also appealing to a wider group of users.
RE Claim 7, Piccionelli/Johnson/Wei discloses the system of claim 1, and in addition Piccionelli teaches comprising actuatable/moveable features configured to be controlled by the controller, wherein the controller is configured to correlate actuator actions with the animated imagery (Piccionelli: [0110], “the flexible article 14 is provided with one or more electronic, mechanical or electromechanical motive devices (such as, but not limited to motors, actuators, solenoids, or the like) ... and suitable linkage to apply a force on the flexible article 14 sufficient to cause the article to flex (bend) in a controlled manner”, [0115], “image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., … in 
	
Claim 3 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Johnson, and Wei, and further in view of Ades J.A. (US 2018/0293931 A1; Ades).
RE Claim 3, Piccionelli/Johnson/Wei discloses the system of claim 1, and even though Piccionelli/Johnson/Wei fails to expressly teach,
Ades (in the field of electronic book devices) discloses a display comprises a transparent or translucent textured layer disposed on an outward facing side of the display, and the transparent or translucent textured layer is textured to resemble a desired substrate (Ades: figs. 4A-4B; [0030], “The display being used for this device may be made to mimic a typical piece of paper in looks and feel. In order for this to achieved, the substrate (16) (23) that may be used to enclose the E-ink and OLED layers, seen in FIG. 4A-4B, may be composed of a bamboo-based polymer or a wood-based polymer” (look and feel like a piece of paper is consistent with a texture meant to resemble a desired substrate), and claim 1, “at least one display panel comprising comprise a plurality of display layers stacked atop a substrate, wherein a first display layer is substantially transparent” (transparent layer disposed on an outward facing side of the display)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ades’ method of texturing a transparent, outward facing layer to resemble a desired texture with Piccionelli/Johnson/Wei system, with the expected benefit of improving the experience of user of the combined system by making the device look and feel like an actual piece of paper (Ades, [0030]).

Claim 6 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, Johnson, and Wei, and further in view of Van Breeman A.J.N (US 2007/0191986 A1; Van Breeman).
RE Claim 6, Piccionelli/Johnson/Wei teaches the system of claim 1, and Piccionelli in addition discloses moveable features configured to be controlled by the controller (Piccionelli: [0110], “the flexible article 14 is provided with one or more electronic, mechanical or controller is configured to coordinate the moveable features with an animated imagery (Piccionelli: [0115], “image information for the one or more flexible display screen(s) may be information for displaying a still image, multiple still images (e.g., in a predefined order or in pseudo random order), video images or combinations thereof ... image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., randomly, pseudo-randomly, in a predefined changing pattern, in response to information provided by one or more sensors 24 and/or timers 26, in response to user input from the manual controller 22 or other manual input device, or the like)”)
Even so, although Piccionelli/Johnson/Wei does not expressly teach,
Van Breeman (in the field of animating interactive robots) discloses the concept of coordinating a motion profile of actuatable features with an animated figure (Van Breeman: fig. 4, illustrating an animation associated with a pre-programmed animation script (e.g., a motion profile); [0026], “FIG. 4 shows an example of a pre-programmed animation script applied to the user-interface robot iCat. This script is used to let iCat fall asleep. Instead of just lowering the head and closing the eyes, animation principles are used to animate the iCat. First, anticipation is used to prepare the user that iCat is going to sleep. Letting iCat first yawn does this (the top five frames in FIG. 4). Secondly, the slow-in slow-out animation principle is applied. By making movements more slow at the extremes they become more natural. The end result is a robot that behaves apparent and understandable” (movement of iCat’s head, mouth, etc. corresponds with actuatable features)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Van Breeman’s method of using a script to coordinate a motion profile of actuatable features with an animated figure with Piccionelli’s, modified by Johnson/Wei’s, system comprising a controller configured to coordinate moveable features with an animated imagery so the combined Piccionelli/Johnson/Wei/Van Breeman system can coordinate the motion profile of the actuatable features with the animated imagery. Further, the motivation for combining Van Breeman’s method with Piccionelli’s, modified by 

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Johnson, and Wei, and further in view of Duncan et al (US 2016/0029716 A1; Duncan).
RE Claim 8, Piccionelli/Johnson/Wei teaches the system of claim 7, and Piccionelli also discloses the memory is a tangible, non-transitory, computer-readable medium storing processor-executable instructions (Piccionelli: [0017], “The processor system 18 includes one or more electronic processors connected to one or more electronic memory devices 20 that store software and data for controlling operations of the processor system 18”) to perform an algorithm or search a database to identify the animated imagery based on the actuator actions (Piccionelli: [0110], “the flexible article 14 is provided with one or more electronic, mechanical or electromechanical motive devices (such as, but not limited to motors, actuators, solenoids, or the like) ... and suitable linkage to apply a force on the flexible article 14 sufficient to cause the article to flex (bend) in a controlled manner”, [0115], “image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., ... in a predefined changing pattern, in response to information provided by one or more sensors 24” (performance of an algorithm to dynamically generate a pre-defined animation for display in response to flexing/bending of flexible article)).
Yet, although Piccionelli/Johnson/Wei does not expressly disclose,
Duncan et al (in the field of customized face masks) teaches a controller comprises a processor and a memory (Duncan: fig. 9, showing ‘control unit’ 34, ‘CPU’ 80, ‘mem’ 82; [0044], elements illustrated in fig. 9 may be combined in an integrated manner such that Duncan’s controller may include CPU 80 and mem 82).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Duncan’s method of having a controller that comprises a processor and a memory with Piccionelli/Johnson/Wei’s system, with the expected benefit of speeding up communications between the processor and the memory since they are integrated with each other.

Claim 9 is rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Johnson, and Wei, and further in view of Van de Kamer J.P. (US 2019/0302564 A1; Van de Kamer).
RE Claim 9, Piccionelli/Johnson/Wei discloses the system of claim 1, and further Piccionelli teaches the electronic ink system facilitates animation of the display via the electronic ink system (Piccionelli: [0115], “image information for the one or more flexible display screen(s) may be information for displaying a still image, multiple still images (e.g., in a predefined order or in pseudo random order), video images or combinations thereof ... image information for the one or more flexible display screen(s) 12 may be generated dynamically (not from a pre-stored image) by the processor system 18 configured to generate display information (e.g., randomly, pseudo-randomly, in a predefined changing pattern, in response to information provided by one or more sensors 24 and/or timers 26, in response to user input from the manual controller 22 or other manual input device, or the like)”), but
Piccionelli/Johnson/Wei does not expressly disclose the electronic ink system is coupled to a power grid.
Nevertheless, Van de Kamer (in the field of electrophoretic devices) teaches an electronic ink system is coupled to a power grid (Van de Kamer: [0085], “As the present device and in particular an electrophoretic display device consumes a minute amount of energy a small means of providing power, such as a battery, a capacitor, a coil, etc. may be provided. Likewise the present device may be connected to a power grid”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Van de Kamer’s method of coupling an electrophoretic display device (e.g., electronic ink system) with a power grid with Piccionelli’s, modified by Johnson/Wei’s, system comprising an electronic ink system, with the expected benefit of providing a reliable source of power to the electronic ink system since a power grid is less likely to fail or run out of power than a battery.

Piccionelli, in view of Kornbluh et al (US 2001/0036790 A1; Kornbluh), and Wei, and further in view of Duncan et al (US 2016/0029716 A1; Duncan).
RE Claim 10, Piccionelli discloses an entertainment imagery system (Piccionelli: fig. 1, flexible display screen system 10; [0029], “An example of use of a system configured as described above in an instance where the wearer is playing an augmented reality game with others using a similarly configured system would be able to present himself or herself as a character, for example, displayed on his or her flexible mask display unit while playing the augmented reality game”, [0080], robots act as surrogate devices, and [0115], image information displayed in a ‘pre-defined changing pattern’ in response to sensor and/or timer information (a system that provides augmented reality gaming, robots acting as surrogate devices, and the display of ‘pre-defined changing patterns’ in response to sensor or timer information is interpreted as an entertainment imagery system)), comprising: a sensor configured to detect activity (Piccionelli: [0059, 0063, 0072], speed, motion sensors for detecting motion or movement);
a structure incorporating a display, wherein the structure comprises a face of an animated figure (Piccionelli: figs. 2-3; [0027], “the article 14 is a mask 100 configured to fit over the face and/or head ... The mask 100 of FIGS. 2 and 3 may be a flexible mask configured to conform to and/or flex and move in correspondence with flexing and movement of a ... face and head”; please note, Piccionelli’s mask can be conformed to fit over the face and/or head of his android – please see claim 2. Thus, Piccionelli’s ‘masked’ android corresponds to a structure incorporating a display, wherein the ‘masked’ android comprises a face);
an electronic ink system of the display configured to provide animation on the display (Piccionelli: [0020], electronic paper based display (e.g., well-known in the art of electronic displays is that electronic paper displays are based on an electronic ink system), [0115], image information generated dynamically in a range of patterns (e.g., randomly, pseudo-randomly, in a predefined changing pattern) in response to a sensor or user input); and
a controller configured to control the electronic ink system to provide the animation in coordination with the activity detected by the sensor (Piccionelli: [0019], sensors 24 coupled with processor system 18 (controller configured to receive signals from sensors), [0087], “the processor system 18 is configured to control the display of information on the flexible display screen(s) 12, based on information provided by one or more sensors 24 the controller is configured to activate the electronic ink system to provide animations on the display in response to the activity detected by the sensor (Piccionelli: [0089], “The one or more sensors 24 may comprise one or more or any suitable combination of sensors including … temperature sensors ... acceleration sensors, other types of motion sensors ... In particular embodiments, one or more sensors 24 comprise one or more sensors that sense flexible motion or flexing (and/or the degree or amount of flexible motion or flexing) of the flexible display screen(s) 12 and/or flexible material 13” (activity/motion detected by sensor(s)), [0115], animation generated dynamically in response to signals from one or more sensors 24 (animation coordinated with detected activity/motion from a sensor));
However, although Piccionelli does not expressly teach,
Kornbluh (in the field of animated devices) discloses a sensor configured to detect activity including movement of actuators configured to move body features of an animated figure (Kornbluh: [0088], “Actuators 404a-e are capable of independent actuation and may be individually or collectively used to simulate motion of a human face. For example, independent actuation of actuator 404e may be used to simulate mouth 416 movements corresponding to speech for the face 400”, and [0131], “the transducer may be used to detect motion of a feature included in an animated device, e.g., an arm. In one embodiment, the same electroactive polymer transducer that provides mechanical output in an animated device also provides sensing capabilities. These transducers may then be made into ‘smart transducers’ that intrinsically incorporate position, force, tactile sensing, etc. These smart transducers may simplify feedback control of mechanical output for an animated device” (detecting activity of a body feature, such as an arm, or a mouth)), and detect an activity including movement of actuators associated with limbs of the animated figure (Kornbluh: [0131], use of a transducer to detect motion of an arm).
a sensor to detect activity, and the sensor is configured to detect activity including movement of actuators configured to move body features of the animated figure, and (2) Kornbluh’s sensor for detecting movement of actuators associated with limbs of an animated figure with Piccionelli’s system comprising a controller configured to control an electronic ink system to provide an animation in coordination with an activity detected by the sensor and activate an electronic ink system to provide animations on a display in response to an activity detected by a sensor so the combined Piccionelli, modified by Kornbluh, controller can control the electronic ink system to provide the animation in coordination with the activity detected by the sensor, and activate the electronic ink system to provide animations on the display in response to the activity detected by the sensor including movement of actuators associated with limbs of the animated figure. Additionally, the motivation for combining Kornbluh’s sensor for detecting activity and movement of actuators with Piccionelli’s entertainment imagery system would have been to make the combined entertainment imagery system more appealing to people due to the cause and effect relationship between detected activity/movement of an animated figure and information displayed on a display.
Still, even though Piccionelli/Kornbluh does not appear to expressly teach,
Wei discloses a method of providing images on a display via transitioning of electronic ink particles within an electronic ink system (Wei: fig. 2, ‘FPL’ 246 comprising ‘microcapsules’ 248, ‘lower electrode’ 254, and ‘upper electrode’ 256; col. 3:59-67 and 4:1-7, respectively, “the display component may include a reflective display, such as an electronic paper display ... Electronic paper displays represent an array of display technologies that can mimic the look of ordinary ink on paper ... electronic paper displays can be bi-stable, meaning that these displays are capable of holding text or other rendered images even when very little or no power is supplied to the display. Some examples of the display component that can be used with the implementations described herein include ... electrophoretic displays” (e-paper displays), col. 7:17-30, “the display 140 may include a FPL that includes e-ink capsules, as well as the fluid in which the capsules move up or down in as described above with reference to 
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wei’s method of providing images on a display via transitioning of electronic ink particles within an electronic ink system with Piccionelli/Kornbluh’s entertainment imagery system comprising an electronic ink system of a display configured to provide animation on the display thereafter allowing the combined Piccionelli/Kornbluh/Wei electronic ink system to provide animation on the display via transitioning of electronic ink particles within the electronic ink system. Further, the motivation for combining Wei’s method with Piccionelli/Kornbluh’s entertainment imagery system would have been to provide a display that is lightweight, power efficient, and can reliably display information for long periods of time (Wei, cols. 3-4).
Remaining, although Piccionelli/Kornbluh/Wei does not appear to explicitly teach,
Duncan teaches the concept of providing facial expression animations on a display in response to an activity (Duncan: figs. 2-7; [0034], dynamically changing images (lip movement), [0038], providing an image based on estimated curvature and contouring of a user’s face, [0040-0041], “In one embodiment, mask 14 further includes one or more armatures 58, 60 (e.g., structural members or inserts, etc.) configured to provide structural support for mask 14 and enable modification of the appearance of various facial features of a user … In one embodiment, one or both of armatures 58, 60 are movable ( e.g., in a similar manner to movable member 43 shown in FIG. 5) to dynamically change the shape of mask 14 (e.g., during use) … In further embodiments, control member 34 controls operation of armatures 58, 60 in combination with controlling a display layer such as display layer 30 shown in FIG. 4 such that for each different image displayed by display layer 30, armatures 58, 60 are configured to be placed into a corresponding position by control member 34 (e.g., to simulate particular facial expressions, customized facial features, etc.)”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Duncan’s method of providing facial expression animations on a display in response to an activity with Piccionelli/Kornbluh/Wei’s entertainment imagery system comprising a controller for activating an electronic ink system to provide animations on a display in response to an activity detected by a sensor including movement of actuators associated with limbs of an animated figure so the controller of the activate the electronic ink system to provide facial expression animations on the display in response to the activity detected by the sensor including movement of actuators associated with limbs of the animated figure. In addition, the motivation for combining Duncan’s method of providing facial expression animations on a display in response to an activity with Piccionelli/Kornbluh/Wei’s entertainment imagery system would have been to make the combined entertainment imagery system more appealing to people because of the relationship between detected activity/movement of an animated figure and facial expression animations displayed on a display.

Claim 19 is rejected under U.S.C. 103 as being unpatentable over Potoroaca A. (‘E Ink unveils Prism, a colorful and animated wall with low power requirements’; Potoroaca), in view of Johnson, and Wei, and further in view of Williams A. (‘Motion-sensing wall panels animate boring interiors’; Williams).
	 RE Claim 19, Potoroaca discloses a building structure animation system (Potoroaca: fig. on p. 1, illustrating an e-ink system; title, ‘E Ink unveils Prism, a colorful and animated wall with low power requirements’), comprising: a plurality of displays incorporated with walls of a structure, wherein each display of the plurality of displays includes an electronic ink system and a power supply configured to cooperate to present animation, (note, this limitation is out of order) on the walls of the structure (Potoroaca: fig. on p. 1, illustrating an e-ink system comprising a plurality of displays configured for presenting dynamic changes in patterns and color (please note, a power supply is also shown in the fig. on p. 1); p. 1. “Founded in 1997 by MIT professor Joseph Jacobson, E Ink is a manufacturer of electrophoretic displays … At CES2015, E Ink has unveiled Prism, a color changing film that aims to change the boring design of the walls that we have today”, p. 2, “The company showcased a wall tile that can be incorporated into existing architectural products, and features a fully reflective, programmable display that can change patterns and colors, while sipping only a tiny amount of power. It allows environments to shift from static to dynamic, featuring sensors that allow for user interaction … At the snap of a finger, the wall can change according to your moods, or help you find your way through public spaces, such as airports, malls, and each tile is self-aligning, allowing for easy installation and use” (plurality of displays on walls of a building configured for presenting animations on the walls of the building)),
	However, although Potoroaca does not expressly teach,
via transitioning of electronic ink particles within the electronic ink system (Wei: fig. 2, ‘FPL’ 246 comprising ‘microcapsules’ 248, ‘lower electrode’ 254, and ‘upper electrode’ 256; col. 3:59-67 and 4:1-7, respectively, “the display component may include a reflective display, such as an electronic paper display ... Electronic paper displays represent an array of display technologies that can mimic the look of ordinary ink on paper ... electronic paper displays can be bi-stable, meaning that these displays are capable of holding text or other rendered images even when very little or no power is supplied to the display. Some examples of the display component that can be used with the implementations described herein include ... electrophoretic displays” (e-paper displays), col. 7:17-30, “the display 140 may include a FPL that includes e-ink capsules, as well as the fluid in which the capsules move up or down in as described above with reference to electronic-paper displays”, and col. 10:35-62, disclosing transitioning of ink capsules in response to changes in charge/voltage applied to electrodes 254 and 256).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Wei’s e-ink system for displaying information via transition of ink particles within said e-ink system with Potoroaca’s building structure animation system in order to provide display image information that is stable for long periods of time and that reliably and rapidly displays changes in the image information.
Still, even though Potoroaca/Johnson/Wei does not appear to expressly teach,
Williams (in the field of motion sensing wall panels) discloses  a controller configured to receive an indication of detected activity and to control at least a portion of the plurality of displays to coordinate the animation with the detected activity (Williams: pp. 1-2, “walls can be a bit on the boring side, but Australia's ENESS has developed a new light-emitting wall panel that aims to change that. Until activated by motion, the Lumes wall panel looks pretty standard. But once brought to life, an integrated LED array can display images and relatively complex animations … As someone walks past, Lumes triggers animations including animals peeking their heads out of grass, raindrops falling, rockets launching, and runners following human movements. The system can even discern when people approach closer to the wall and respond with larger animations”, and p. 3, “The wall panel isn't the only way to bring a wall to life, other options include e-ink wall panels, LED wallpaper, and a motion-sensing wall installation” (please note, Williams’ controller is implied since an activity, such as a person walking by a display, causes the display to provide an animation coordinated with the activity)). 

Further, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claim 20 is rejected under U.S.C. 103 as being unpatentable over Potoroaca, in view of Johnson, Wei, and Williams, and further in view of Sanma et al (US 2008/0015772 A1; Sanma).
RE Claim 20, Potoroaca/Johnson/Wei/Williams teaches the system of claim 19, and Williams also suggests an animation based on detected weather (Potoroaca: p. 2, “Lumes triggers animations including animals peeking their heads out of grass, raindrops falling, rockets launching”).
However, even though Potoroaca/Johnson/Wei/Williams fails to expressly disclose,
Sanma (in the field of displaying driver-assist information to a driver) teaches a sensor configured to detect weather and provide data regarding the weather as the indication of the detected activity to the controller (Sanma: fig. 1, ‘rain gauge’ 27; [0086], “The rain gauge 27 is so arranged on the vehicle V as to gather and measure the amount of liquid precipitation over a set of time” (activity corresponds with rain falling onto an object)), wherein the controller is configured to control an animation based on the detected weather (fig. 1, ‘rain gauge’ 27 signal → ‘drive-assist information generator’ 16h (e.g., controller); [0086, 0261], “The rain gauge 27 is operative to send, to the in-vehicle drive-assist unit 10, an electrical signal indicative of the measured amount of liquid precipitation ... the drive-assist information generator 16h works to selectively generate any one of a camera image and an animation image based on the electric signals sent from the solar radiation sensor 26 and the rain gauge 27”).


Claims 21-22 are rejected under U.S.C. 103 as being unpatentable over Piccionelli, in view of Wei, and further in view of Vance et al (US 2015/0352452 A1; Vance).
RE Claim 21, Piccionelli discloses an entertainment imagery system (Piccionelli: fig. 1, flexible display screen system 10; [0029], “An example of use of a system configured as described above in an instance where the wearer is playing an augmented reality game with others using a similarly configured system would be able to present himself or herself as a character, for example, displayed on his or her flexible mask display unit while playing the augmented reality game”, [0080], robots act as surrogate devices, and [0115], image information displayed in a ‘pre-defined changing pattern’ in response to sensor and/or timer information (a system that provides augmented reality gaming, robots acting as surrogate devices, and the display of ‘pre-defined changing patterns’ in response to sensor or timer information is interpreted as an entertainment system)), comprising: a sensor configured to detect activity (Piccionelli: [0059, 0063, 0072], speed, motion sensors for detecting motion or movement);
a structure incorporating a display, wherein the structure is a component of a ride vehicle (Piccionelli: [0073], “In yet further embodiments the flexible display screens 12 display screens may be regular or irregular in shape and be included in, associated with, or is a part of, one or more the exterior surfaces of other types of useful objects ... walls, floors, ceilings, doors, windows, mirrors ... vehicles (such as cars, trucks, boats and planes)”);
an electronic ink system of the display configured to provide animation on the display (Piccionelli: [0020], electronic paper based display (e.g., well-known in the art of electronic displays is that electronic paper displays are based on an electronic ink system), [0115], image information generated dynamically in a range of patterns (e.g., randomly, pseudo-randomly, in a predefined changing pattern) in response to a sensor or user input); and
a controller configured to control the electronic ink system to provide the animation in coordination with the activity detected by the sensor, wherein the controller is configured to control the animation on the display based on the activity detected by the sensor including activity of the ride vehicle (Piccionelli: [0063], “In other embodiments, the flexible display screen(s) 957 on the cover may be controlled to display alarm and/or warning information in response to a sensor 24 detecting an alarm condition, such as, but not limited to, a motion of the vehicle greater than a predefined motion threshold (where the sensor 24 comprises a motion sensor)”).
However, even though Piccionelli does not explicitly teach,
Wei discloses an electronic ink system configured to provide images on a display via transitioning of electronic ink particles within the electronic ink system (Wei: fig. 2, ‘FPL’ 246 comprising ‘microcapsules’ 248, ‘lower electrode’ 254, and ‘upper electrode’ 256; col. 3:59-67 and 4:1-7, respectively, “the display component may include a reflective display, such as an electronic paper display ... Electronic paper displays represent an array of display technologies that can mimic the look of ordinary ink on paper ... electronic paper displays can be bi-stable, meaning that these displays are capable of holding text or other rendered images even when very little or no power is supplied to the display. Some examples of the display component that can be used with the implementations described herein include ... electrophoretic displays” (e-paper displays), col. 7:17-30, “the display 140 may include a FPL that includes e-ink capsules, as well as the fluid in which the capsules move up or down in as described above with reference to electronic-paper displays”, and col. 10:35-62, disclosing transitioning of ink capsules in response to changes in charge/voltage applied to electrodes 254 and 256).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Wei’s electronic ink system configured to provide images on a display via transitioning of electronic ink particles within the electronic ink system with Piccionelli’s electronic ink system of a display configured to provide animation on the display so the combined Piccionelli/Wei electronic ink system can provide animation on the display via transitioning of electronic ink particles within the electronic ink system. Further, the motivation for combining Wei’s electronic ink system with Piccionelli’s entertainment imagery system would have been to provide a display that is lightweight, power efficient, and can reliably display information for long periods of time (Wei, cols. 3-4). 
wherein the structure is a component of a ride vehicle of a ride system, scenery of the ride system, or both, an activity detected by a sensor including activity of a ride vehicle within the ride system, and provide an animation on a display based on an activity of a ride vehicle within the ride system.
Nonetheless, Vance (in the field of amusement park systems) discloses a ride vehicle of a ride system (Vance: fig. 1, ‘ride vehicle’ 16; [0006], “In accordance with one aspect of the present disclosure, a ride attraction system includes a ride vehicle configured to transport passengers along a path”), a structure incorporating a display, wherein the structure is a component of a ride vehicle of a ride system, scenery of the ride system, or both (Vance: [0006], “a ride attraction system includes ... a screen having a resting position in which the screen occupies the path, wherein the screen comprises a display surface configured to display an image to the ride vehicle along a portion of the path”, [0034], “The display surface 42 may use any technology for providing images” (display is a component of the scenery of a ride system)), an activity detected by a sensor including activity of a ride vehicle within the ride system (Vance: [0033], disclosing movement of a ride vehicle 16 as part of a ride attraction (please note, Vance’s method of displaying images on a display screen during movement and/or during a pause in vehicle movement implies the use of sensors to detect location, at least, of the ride vehicle)), and the concept of providing an animation on a display based on an activity of a ride vehicle within the ride system (Vance: [0021, 0033], disclosing the display of static or changing images to guests as they move past a door, or during a ‘pause’ in the movement of a ride vehicle within the ride system).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Vance’s structure incorporating a display, wherein the structure is a component of a scenery of a ride system, way of detecting activity of a ride vehicle within the ride system, and method of providing an animation on a display based on the activity of the ride vehicle within the ride system with Piccionelli/Wei’s entertainment imagery system, with the expected benefit of making the amusement park ride experience more enjoyable for guests while reducing energy costs associated with providing power to display images at the same time.
RE Claim 22, Piccionelli/Wei/Vance teaches the system of claim 21[[22]], and Vance also discloses the activity comprises the ride vehicle arriving at a position along a ride path (Vance: [0007], “In accordance with another aspect of the present disclosure, a method includes moving a ride vehicle along a path; displaying an image in a display direction toward the ride vehicle using a screen”, [0033], disclosing movement and ‘pause’ status of a ride vehicle 16 as part of a ride attraction).
	Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Vance’s activity of a ride vehicle arriving at a position along a ride path with Piccionelli/Wei/Vance’s system, with the expected benefit of allowing operators of the ride to know when the ride vehicle has reached a specific position along the ride path.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Johnson, Wei, and Ades, in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Comiskey et al (US 6,639,578 B1; capsule layer disposed between substrate layers and conductors – fig. 1A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611